—Appeal from two judgments of the County Court of Cortland County (Mullen, J.), rendered January 23, 1995, convicting defendant upon his plea of guilty of two counts of the crime of sexual abuse in the first degree.
Pursuant to a plea agreement, defendant pleaded guilty to two counts of the crime of sexual abuse in the first degree for which he was sentenced as a second felony offender to two consecutive terms of 31/2 to 7 years’ incarceration. Defendant contends that his sentence was harsh and excessive. We disagree. Defendant has six prior convictions all arising out of his sexual abuse of children, including two prior violent felony convictions. He was aware that he could have been sentenced as a persistent violent felony offender to two mandatory prison terms with a maximum of life in prison and a minimum rang*692ing from 12 to 25 years. Given defendant’s history of sexual victimization of young children over a period in excess of 35 years, we find the sentence imposed by County Court to have been appropriate (see, People v Fedonick, 217 AD2d 814, lv denied 87 NY2d 901; People v Gutkaiss, 206 AD2d 584, 588, lv denied 84 NY2d 1032).
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgments are affirmed.